DETAILED ACTION
 Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence A. Baratta, Jr. on 04/21/2022.
The application has been amended as follows:
(Currently Amended)	A non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform steps of:
obtaining monitored traffic from an S1 interface;
detecting a Secondary Radio Access Technology (RAT) Data Usage Report (DUR) in the monitored traffic;
determining whether the Secondary RAT DUR relates to a 5G Non-Standard Architecture (NSA) based on a mobility trigger in the Secondary RAT DUR, and, if so, determining an address of a gNodeB in an E-UTRAN Radio Access Bearer (ERAB) Modification Indication in the Secondary RAT DUR; and
storing the address of the gNodeB in a database that is queried to determine if a subsequent address, in another ERAB Modification Indication, is in the database such that the subsequent address has a mobility type of 5G NSA, and, if the subsequent address is not in the database, the mobility type is 4G.

(Original)	The non-transitory computer-readable medium of claim 1, wherein the steps further include
for a call, updating a Call Detail Record (CDR) to reflect one of 5G NSA and 4G based on whether an address is in the database.

(Original)	The non-transitory computer-readable medium of claim 2, wherein the address is in a Secondary RAT DUR for the call.

(Canceled)

(Currently Amended)	The non-transitory computer-readable medium of claim [[4]] 1, wherein the trigger is one of periodic and an S1 release and the Secondary RAT DUR relates to 5G NSA based thereon.

(Canceled)

(Original)	The non-transitory computer-readable medium of claim 1, wherein the steps further include
displaying statistics for a plurality of calls including statistics of mobility type, utilizing the database for classification thereof.

(Currently Amended)	A method comprising:
obtaining monitored traffic from an S1 interface;
detecting a Secondary Radio Access Technology (RAT) Data Usage Report (DUR) in the monitored traffic;
determining whether the Secondary RAT DUR relates to a 5G Non-Standard Architecture (NSA) based on a mobility trigger in the Secondary RAT DUR, and, if so, determining an address of a gNodeB in an E-UTRAN Radio Access Bearer (ERAB) Modification Indication in the Secondary RAT DUR; and
storing the address of the gNodeB in a database that is queried to determine if a subsequent address, in another ERAB Modification Indication, is in the database such that the subsequent address has a mobility type of 5G NSA, and, if the subsequent address is not in the database, the mobility type is 4G.

(Original)	The method of claim 8, further comprising
for a call, updating a Call Detail Record (CDR) to reflect one of 5G NSA and 4G based on whether an address is in the database.

(Original)	The method of claim 9, wherein the address is in a Secondary RAT DUR for the call.

(Canceled)

(Currently Amended)	The method of claim [[11]] 8, wherein the trigger is one of periodic and an S1 release and the Secondary RAT DUR relates to 5G NSA based thereon.

(Canceled)

(Original)	The method of claim 8, further comprising
displaying statistics for a plurality of calls including statistics of mobility type, utilizing the database for classification thereof.

(Currently Amended)	A processing device comprising:
one or more processors and memory comprising instructions that, when executed, cause the one or more processors to
obtain monitored traffic from an S1 interface;
detect a Secondary Radio Access Technology (RAT) Data Usage Report (DUR) in the monitored traffic;
determine whether the Secondary RAT DUR relates to a 5G Non-Standard Architecture (NSA) based on a mobility trigger in the Secondary RAT DUR, and, if so, determining an address of a gNodeB in an E-UTRAN Radio Access Bearer (ERAB) Modification Indication in the Secondary RAT DUR; and
store the address of the gNodeB in a database that is queried to determine if a subsequent address, in another ERAB Modification Indication, is in the database such that the subsequent address has a mobility type of 5G NSA, and, if the subsequent address is not in the database, the mobility type is 4G.

(Original)	The processing device of claim 15, wherein the instructions that, when executed, cause the one or more processors to
for a call, update a Call Detail Record (CDR) to reflect one of 5G NSA and 4G based on whether an address is in the database.

(Original)	The processing device of claim 16, wherein the address is in a Secondary RAT DUR for the call.

(Canceled)	

(Currently Amended)	The processing device of claim [[18]] 15, wherein the trigger is one of periodic and an S1 release and the Secondary RAT DUR relates to 5G NSA based thereon.

(Canceled)

Allowable Subject Matter
Claims 1-3,5, 7-10, 12, 14-17, and 19 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Kaki discloses optimally utilizing 5G-NSA network resources via an Aggregate Maximum Bitrate (AMBR) feedback mechanism. A User Equipment (UE) is registered with a 5G-NSA network environment and a 5G AMBR is negotiated. A bearer-specific timer is triggered in response to detecting one or more data flows to the UE. Next, a Secondary Radio Access Technology (RAT) Data Usage Report is monitored for. In response to the bearer-specific timer expiring without a Secondary RAT Data Usage Report being received, it is determined that the UE is not currently being served by a 5G RAT. Subsequently, local rate limiting is performed to reduce the negotiated 5G AMBR to a limited AMBR having a lower bitrate than the negotiated 5G AMBR. The UE connection to the 5G-NSA network environment is then configured with the limited AMBR.

	Kim discloses a communication technique of fusing a fifth generation (5G) communication for supporting higher data transmission rate beyond a fourth generation (4G) system with an Internet of things (IoT) technology and a system thereof. The disclosure may be applied to an intelligent service (smart home, smart building, smart city, smart car or connected car, health care, digital education, retail business, security and safety related service, or the like) based on the 5G communication technology and the IoT related technology. The disclosure relates to a method for effectively managing a registration state for a terminal in a 5G core network such as an access and mobility management function (AMF) in a situation of accessing a 5G network via a non-3.sup.rd generation partnership project (3GPP) access.

	Fabrikant discloses determining semantic place data include receiving a plurality of location data reports from a plurality of mobile devices, partitioning them into localized segments, and estimating a geographic region bucket for each segment. For clustering canopies of localized segments identified as satisfying a potential geographic overlap characterization, an overlap score is calculated that correlates the overlap among actual geographic regions covered by movement of the mobile devices generating the localized segments in that given clustering canopy. A data structure that provides a hierarchical clustering configuration of the localized segments in each geographic region bucket is generated from the determined overlap scores. Additional semantic data for nodes in the data structure can also be provided.

	Qiao discloses A HPCF receives from an application function, a first message requesting to subscribe to a QoS event for a data flow of a wireless device. The first message comprises a first information element indicating a first QoS event; and a second information element indicating a first QoS value for the first QoS event. The HPCF determines a QoS reporting policy for the data flow based on the first QoS event and the first QoS value. The QoS reporting policy comprises a second QoS event and a second QoS value. The HPCF sends to a VPCF, a second message comprising the QoS reporting policy. The HPCF receives from the VPCF, a measurement result comprising: a third information element indicating an occurrence of the second QoS event; and a fourth information element indicating a measured QoS value. The HPCF sends the measurement result to the application function.
	However, all cited prior arts of record fail to disclose in claims 1, 15, 20 and 24 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 04/18/2018.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20180227219 A1 - a network device (e.g., an evolved Node B (eNB), user equipment (UE) or the like) can operate to reduce an interruption time during a fallback operation resulting from a communication link blockage condition (e.g., a human blockage or other natural/physical wireless blockage). The network device includes a network convergence protocol (NCP) layer that enables communication between other network devices of different radio access technologies (RATs) in a heterogeneous network.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642